UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2469


BASIMA POTCHO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 12, 2013                   Decided:   July 16, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Appellant. Stuart F. Delery, Acting Assistant
Attorney General, Russell J.E. Verby, Senior Litigation Counsel,
Elizabeth R. Chapman, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Basima Potcho, a native and citizen of Togo, petitions

for   review      of    an     order    of   the     Board     of       Immigration     Appeals

(Board)     dismissing          her     appeal        of     the    Immigration         Judge’s

decision    denying          relief     from     removal.           Potcho      disputes       the

finding that she failed to qualify for asylum, withholding of

removal    and       protection        under    the        Convention      Against      Torture

(CAT).

            A     determination          regarding         eligibility         for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence     on        the     record    considered          as     a     whole.        INS     v.

Elias-Zacarias,          502     U.S.     478,       481     (1992).           Administrative

findings     of        fact,     including          findings       on     credibility,         are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                     8 U.S.C. § 1252(b)(4)(B) (2006).

Legal     issues       are     reviewed        de    novo,     “affording            appropriate

deference       to     the     BIA’s     interpretation            of    the    INA    and     any

attendant regulations.”                 Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008).                 This court will reverse the Board only

if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”           Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).



                                                2
              We have reviewed the evidence of record and conclude

that   substantial        evidence        supports        the       agency’s     finding       that

Potcho   failed      to    meet     her    statutory           burdens.          We    therefore

uphold     the     denial      of      Potcho’s          requests          for      asylum      and

withholding of removal.                See Camera v. Ashcroft, 378 F.3d 361,

367    (4th      Cir.     2004)     (“Because            the        burden     of     proof     for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

              Finally, to qualify for CAT protection, a petitioner

bears the burden of demonstrating that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”           8 C.F.R. § 1208.16(c)(2) (2013).                             We have

reviewed the evidence of record and conclude that substantial

evidence supports the agency’s denial of this relief.

              Accordingly,        we    deny       the    petition         for      review.      We

dispense      with      oral   argument        because              the    facts      and     legal

contentions       are   adequately         presented           in    the     materials       before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED




                                               3